Citation Nr: 0500989	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an increased disability rating for hallux 
valgus of the right foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a compensable disability evaluation for 
hallux valgus of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran's original claims folder has been lost.  The RO 
rebuilt a file and has indicated that the veteran served on 
active duty from April 1977 to January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

As noted above, the veteran's claims file has been 
reconstructed by the RO.  A copy of a rating decision dated 
in April 1986 reflects that the veteran's SMRs indicated that 
the veteran was seen in March 1983, November 1984, and July 
1985 for a painful right great toe.  The diagnosis in July 
1985 was hallux valgus.  The rating decision noted that the 
veteran was diagnosed with bilateral hallux valgus at a March 
1986 VA examination.  

The veteran was granted service connection for bilateral 
hallux valgus and assigned a noncompensable disability rating 
for each side in April 1986.

The veteran submitted a claim for an increased rating for his 
hallux valgus in September 2000.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was enacted in November 2000, nearly 
concurrent with the veteran's claim for an increased 
disability benefit.  (The VCAA eliminated the requirement for 
a claimant to submit a well-grounded claim for benefits).  VA 
has also issued final regulations to implement these 
statutory changes.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

There is no indication in the claims file that the veteran 
was apprised of the provisions of the VCAA or of VA's duty to 
provide notice and duty to provide assistance in the 
development of his claim for increased ratings.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim for an increased disability evaluation.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  VA also has a 
duty to assist claimants in the development of their claims.  

In addition, the veteran was afforded VA examinations in 
March 2001 and March 2003.  X-rays of the right foot in March 
2001 were interpreted to show evidence of degenerative 
changes of the first metatarsophalangeal (MTP) joint space.  
X-rays of the left foot were interpreted to show no bony or 
joint abnormality.  In March 2003 x-rays of the right foot 
were said to show moderate degenerative changes of the right 
first MTP joint that were stable when compared to the March 
2001 x-rays.  X-rays of the left foot were said to be 
unremarkable.

The veteran submitted records from a J. J. Holtzman, D.P.M., 
of the Missouri Foot and Ankle Institute.  Dr. Holtzman 
reported in March 2002 that x-rays of the right foot showed 
that the joint space of the veteran's first MTP joint of the 
right foot was completely destroyed.  He said that the 
veteran had arthritis of the metatarsal cuneiform joints 
bilaterally.  Dr. Holtzman also said that x-rays of the left 
first MTP joint showed a slight joint space narrowing.  He 
said that the veteran had a fracture near the base of the 
proximal phalanx medial aspect of the left foot.  He added 
that this appeared to be an old fracture with possible 
avulsion of the hallucis adductus muscle belly.  

The March 2002 x-ray results reported by Dr. Holtzman present 
a view different from the VA reports of the status of the 
veteran's hallux valgus.  The VA x-rays report moderate 
degenerative joint disease for the right first MTP while Dr. 
Holtzman says that the joint is completely destroyed.  
Further, the VA x-rays reportedly show no abnormality of the 
veteran's left foot whereas Dr. Holtzman reports that there 
is evidence of an old fracture off of the base of the 
proximal phalanx medial aspect of the left foot.  

In order to address the difference in the medical evidence 
currently of record, the Board believes that another medical 
examination would be helpful.

Accordingly the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied in accordance with 38 C.F.R. 
§ 3.159 (2004).  The veteran was not 
provided a VCAA letter.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
and of the information or evidence that 
VA will yet obtain with respect to his 
claim for an increased rating.  38 
U.S.C.A. § 5103(a) (West 2002).  The 
veteran should be asked to submit all 
pertinent information or evidence that he 
has in his possession.  He should also be 
told that he should submit all treatment 
records for his service-connected hallux 
valgus.

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his bilateral hallux valgus since 
September 1999.  After securing the 
necessary releases, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
have not been previously secured, and 
associate them with the claims file.  

3.  The veteran should be afforded a VA 
examination to assess the status of his 
service-connected bilateral hallux 
valgus.  The claims folder and a copy of 
this remand should be made available to 
the examiner for review as part of the 
examination process.  All functional 
losses should be identified, such as pain 
on use, weakness, incoordination, 
fatigability, etc.  It should be 
specifically noted whether functional 
loss due to hallux valgus is equivalent 
to amputation of the great toe.  This 
assessment should be made with respect to 
each foot individually.  The examiner is 
requested to review the x-rays of the 
veteran's feet and/or the radiograph 
reports, particularly in light of the 
results noted by Dr. Holtzman in March 
2002.  The examiner is further requested 
to address any discrepancy, if any, 
between VA x-ray findings and those of 
Dr. Holtzman.  A complete rationale for 
all opinions expressed must be provided.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

